The plaintiffs in error were convicted of having possession of intoxicating liquors with the unlawful intent to sell the same. August 26, 1911, they were sentenced each to be confined in the county jail for a period of 30 days and to pay a fine of two hundred dollars. The proof on the part of the prosecution shows that the Sullivan hotel at El Reno was searched under warrant on March 8, 1911, by a constable and two police officers of the city, and there was found large quantities of intoxicating liquors, and fixtures used in connection with the sale of the same. The defendants, W.B. Stafford and Fred Mittnacht were sitting in front of the hotel when the officers arrived. The evidence further shows that Stafford was the lessee. There was proof of the payment by the defendant Mittnacht of the special tax required of retail liquor dealers by the United States. There was also proof of the sale of intoxicating liquors at the place. There *Page 734 
was no evidence offered on the part of the defendants. Upon a careful examination of the record we find no error sufficient to justify a reversal of the convictions. The judgments of the county court of Canadian county are therefore affirmed.